COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    '
  IN RE: WHC, LLC D/B/A WOODSON                                   No. 08-18-00088-CV
  HUGHES & CRAIN, INC., A/K/A                       '
  WHC ENERGY SERVICES,                                      AN ORIGINAL PROCEEDING
                                                    '
                                  Relator.                         IN MANDAMUS
                                                    '


                                          JUDGMENT

        The court has considered this cause on the Relator=s petition for writ of mandamus against

the Honorable Sergio Enriquez, Judge of the 448th District Court of El Paso, Texas, and

conditionally grants relief, in accordance with the opinion of this court. The writ will issue only

if the trial court fails to comply with this opinion.

        All costs herein having been paid, no further order is made with respect thereto.

        IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2018.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.